BOND, J.
The first point made in defendant’s appeal is the alleged insufficiency of the evidence to sustain the verdict. This is shown to be wholly untenable from the foregoing statement of the evidence adduced on the trial.
The next complaint is, that the instructions given by the court, while correctly stating the rule that there could be no conviction, unless the jury were satisfied “from all the facts and circumstances in evidence beyond a reasonable doubt” of defendant’s guilt, yet wholly failed to define the meaning of the terms “reasonable doubt.” If the present prosecution was one for a felony, undoubtedly the criticism of the instruction would be well taken. R. S. 1899, sec. 2627; State v. Clark, 147 Mo. 20; State v. Blue, 136 Mo. 41. But the defendant in this case was prosecuted for a mere misdemeanor, and it has been held by the Supreme Court of this State that the conviction for such an offense (in that ease selling liquor as a dramshop-keeper on Sunday), will not be reversed for an instruction telling the jury they should be satisfied beyond a reasonable doubt of the guilt of defendant before convicting him, but which wholly failed to give any definition or explanation whatever of the legal significance of the terms “reasonable doubt.” The ground of the decision in that case was that the record showed the defendant did not ask the court to give *584the legal meaning of these words, wherefore, it was not required so to do. State v. Leeper, 78 Mo. 470.
In the case at bar, the defendant made no request for any instructions. * Under the authority of the case cited, it is our duty, therefore, to hold that he is not in a position to complain of the instruction under review.
The judgment in this case is, therefore, affirmed.
All concur.